Case: 2:18-cv-00109-CDP Doc. #: 131 Filed: 04/21/21 Page: 1 of 3 PageID #: 2278




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

MACON ELECTRIC COOPERATIVE, )
et al.,                       )
                              )
        Plaintiffs,           )
                              )
    v.                        ) Case No. 2:18 CV 109 CDP
                              )
KENNETH L. WOOLDRIDGE et al., )
                              )
        Defendants.           )

                               MEMORANDUM AND ORDER

          Fed. R. Civ. P. 56(f) permits a court to grant summary judgment on grounds

not raised by a party after giving notice and a reasonable time to respond. In this

action, plaintiffs seek as damages attorneys’ fees and costs incurred in the

Wooldridge case in connection with discovering and responding to Wooldridge’s

surreptitious taping of Board meetings.1 However, in the Wooldridge action,

plaintiffs previously requested Judge Autrey award “attorneys’ fees and costs

incurred in connection with investigating and bringing the motion for sanctions.”

(Doc. 80 at 19 in Case No. 2:16CV87 HEA). Judge Autrey denied the requested

fees and costs and dismissed the Wooldridge case with prejudice. (Docs. 83, 84 in

Case No. 2:16CV87 HEA). No party appealed that ruling.


1
    The Court assumes the parties’ familiarity with the underlying facts and issues in this case.
Case: 2:18-cv-00109-CDP Doc. #: 131 Filed: 04/21/21 Page: 2 of 3 PageID #: 2279




       Although defendants previously asked the Court to dismiss the entire action

based on the doctrines of claim and issue preclusion, the parties did not specifically

address in their pending motions for summary judgment the issue of whether

plaintiffs are barred from recovering these fees and costs in this action under the

doctrine of issue preclusion. It appearing that there are no disputed facts which

would preclude resolution of this issue as a matter of law, the Court will permit the

parties to submit simultaneous briefs on the issue of whether plaintiffs are entitled

in this action to recover those attorney’s fees and costs previously requested of,

and denied by, Judge Autrey in the Wooldridge case based on the doctrine of issue

preclusion. 2 The briefs shall not exceed ten (10) pages in length and shall

address only this issue. No responsive briefs will be permitted.


       Accordingly,




2
 In addition to the fees specifically requested of Judge Autrey, plaintiffs in this case are also
seeking additional legal fees and costs incurred in connection with defending the Wooldridge
action, legal fees and costs incurred in the Smith case, and legal fees and costs incurred in
connection with Wooldridge’s removal from the Board. As none of those fees and costs were
specifically requested from Judge Autrey, those fees and costs are not the subject of this
Memorandum and Order and should not be discussed in the parties’ briefs.


                                                 2
Case: 2:18-cv-00109-CDP Doc. #: 131 Filed: 04/21/21 Page: 3 of 3 PageID #: 2280




      IT IS HEREBY ORDERED that the parties shall file briefs in conformity

with this Memorandum and Order not later than 21 days from the date of this

Memorandum and Order. No extensions of time will be granted.




                                            ________________________________
                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 21st day of April, 2021.




                                        3
